United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., claiming as a widow of N.H., Appellant
and
DEPARTMENT OF JUSTICE, U.S.
ATTORNEY’S OFFICE, Oxford, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1930
Issued: March 28, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 19, 2012 appellant, the employee’s widow, filed a timely appeal from a
March 23, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her claim for survivor’s benefits. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether the employee’s death is causally related to his accepted employment
injury.
FACTUAL HISTORY
On April 25, 1997 the employee, then a 45-year-old law enforcement coordinator, filed
an occupational disease claim alleging that he sustained bilateral femoral deep vein thrombosis
1

5 U.S.C. § 8101 et seq.

causally related to factors of his federal employment. He attributed his condition to extensive
sitting during a business trip. The employee stopped work on February 3, 1997. OWCP
accepted the claim for bilateral venous thrombosis, an injury to the inferior vena cava and lateral
popliteal nerve lesions.
It paid the employee compensation for disability beginning
September 14, 1997.
On November 30, 2006 appellant advised OWCP that the employee died on
November 18, 2006. A death certificate dated December 1, 2006 listed the cause of death as a
myocardial infarction.
In a report dated October 27, 2009, Dr. R. Barry Jones, Board-certified in family
medicine, related that he had treated the employee beginning January 1997. He attributed many
of the employee’s health problems to “gunshot wound injuries he sustained in the line of duty.
These injuries le[d] to venous thrombosis in his legs and resultant post phlebitis syndrome as
well as nerve damage in his legs. [The employee] was also found to have severe sleep apnea that
never was adequately corrected with forced air and supplemented oxygen.” Dr. Jones related
that it was unlikely a heart condition caused the employee’s death as he was taking
anticoagulates for his chronic venous condition. He stated, “With [the employee’s] severe sleep
apnea and the severe pain that he was in it is likely that he died of either respiratory failure from
a pulmonary embolus or cardiac failure from chronic hypoxemia and pulmonary hypertension.
Since he was anticoagulated I feel that the latter possibility is more likely.” Dr. Jones noted that
the employee took pain medication the morning of his death that “would have contributed to his
respiratory failure.”
In a report dated October 29, 2009, Dr. Frank Nichols, a Board-certified surgeon, related
that he treated the employee during his hospitalization in January 1997 for bilateral deep vein
thrombosis. He subsequently evaluated the employee every six months and performed
“aggressive treatment for venous pooling related to valve damage from clots, including
prescription of compression stockings, pneumatic cuffs and continued Coumadin therapy.” In
1999, Dr. Nichols referred the employee for the placement of a catheter to dissolve the clot and
improve the flow of blood. He stated, “For [the employee], this was a last resort effort since he
was pooling 80 percent of the blood in [his] lower extremities and suffering significant shortness
of breath.” Dr. Nichols related that his condition progressively deteriorated. He asserted that the
employee had no history of a myocardial infarction and opined that the identification of
myocardial infarction as the cause of death was “premature.” Dr. Nichols noted that the pain
medications he took for his popliteal nerve lesions could cause respiratory depression and that
his position on the ground when found indicated that “respiratory depression leading to arrest
could have been the direct cause of death.” He asserted:
“In my opinion, [the employee’s] death was accelerated by or precipitated by the
diagnoses of venous thrombosis, bilateral, injury to vena cava or treatment of
lateral popliteal nerve lesions. [He] had been seated with his legs in a dependent
position with limited movement for approximately three hours. He placed himself
in a position on the ground in order to assist the return flow of blood to his heart
as if he were experiencing acute distress of lower extremity pain or shortness of
breath. These facts suggest a possible pulmonary embolus as the cause of death.”

2

In an undated statement received November 17, 2009, John Conrad, a friend and former
coworker of the employee, described his pain and limitations following his 1997 employment
injury. He related that he found the employee after he died and that it seemed that he had “lain
down intentionally as opposed to falling down….”
On November 2, 2009 appellant filed a claim for death benefits.2
On August 6, 2010 an OWCP medical adviser reviewed the case record and noted that
the cause of death listed on the death certificate as a heart attack was “largely speculative without
a postmortem exam[ination].” He asserted that if the death resulted from a pulmonary embolism
it would be employment related.
On March 29, 2012 OWCP referred the case record and a statement of accepted facts to
Dr. Soheila Benrazavi, a Board-certified internist, for a second opinion examination. The
statement of accepted facts provided that the employee had a preexisting gunshot injury to his
inferior vena cava in 1974 and resulting pulmonary emboli.
In a report dated March 9, 2012, Dr. Benrazavi reviewed the history of the employee’s
injury and the medical evidence of record. He noted that the employee had a preexisting injury
to his inferior vena cava from a gunshot wound. Dr. Benrazavi related that a review of the
records revealed no history of heart failure or coronary artery disease. He discussed the
employee’s history of sleep apena but found that it was not likely that it caused a heart condition
based on a review of the medical evidence. Dr. Benrazavi stated:
“What we do have substantial evidence for in the medical records is the picture of
a man who, unfortunately for him, had a longstanding history of problems with
deep venous thrombosis. Although initially this came to light more so on
January 31, 1997 after returning from the business trip and prolonged sitting
during that travel and the claimant was granted disability based on that,
unfortunately for him the condition never resolved. To the contrary, by review of
medical records, over time his condition worsened. Although Dr. Nichols
attempted to help him by referring the claimant to an outside hospital to perform
invasive radiological procedures in an attempt to open up the occluded lower
extremity veins, we do know that in the September 1999 hospitalization, in fact
there were multiple complications related to this procedure. It was a very
extensive hospitalization with multiple complications.
“Unfortunately, over time, not only did the condition not get better, but worsened.
This is firmly established by review of medical records and results of venogram
and venous studies of the lower extremities.”

2

Appellant submitted her marriage certificate.

3

Dr. Benrazavi related that the employee’s deep venous thrombosis became chronic. He
indicated that a probable cause of death for a person with significant deep venous thrombosis
would be pulmonary embolism. Dr. Benrazavi stated:
“Not having access to any eye witness account, I would just state that if there is
any account of eye witnesses that such symptoms developed shortly before he
collapsed and died, I would say that there is more than 75 percent probability that
he was experiencing a deadly condition of pulmonary embolism.
“In his case, with such extensive history of chronic deep venous thrombosis, he
might also have had showers of emboli to the lungs and overwhelming of the
pulmonary system if not saddle emboli. However, if there are no eye witness
accounts in the last moment before his death, I would say that given this man’s
history by review of medical records and the pathophysiology of sudden death in
the context of his history of extensive chronic venous thrombosis, it is more likely
than not (more than 50 percent likelihood) that this man’s death was caused by
pulmonary embolism.
“As such pulmonary embolism would be directly related to the chronic condition
of deep venous thrombosis of the lower extremities as the blood clot from the legs
is what migrates up to the pulmonary system and unfortunately ending up near the
great vessels of the heart and in the case of saddle embolism and in the case of
shower emboli, could overwhelm the pulmonary system and cause hypoxemia,
which in turn places the myocardium in hypoxic stress leading to cardiac
arrhythmia and ventricular fibrillation and death.
“Given that, it is less probable and less likely than not, (less than 50 percent
probability) that another condition such as myocardial infarction or a cardiac
failure for which we have no evidence in the medical records and by history,
could have caused the claimant’s death.”
By decision dated March 23, 2012, OWCP denied appellant’s claim for survivor’s
benefits. It found that the evidence was insufficient to show that the employee’s death was
causally related to his accepted work injury.
On appeal, appellant discusses Dr. Benrazavi’s report and contends that his opinion
supports her claim for death benefits.
LEGAL PRECEDENT
The United States shall pay compensation for the death of an employee resulting from
personal injury sustained while in the performance of duty.3 An appellant has the burden of
proving by the weight of the reliable, probative and substantial evidence that the employee’s
death was causally related to his or her federal employment. This burden includes the necessity
of furnishing medical opinion evidence of a cause and effect relationship based on a proper
3

5 U.S.C. § 8102(a).

4

factual and medical background.4 The opinion of the physician must be one of reasonable
medical certainty and must be supported by medical rationale.5 The mere showing that an
employee was receiving compensation for total disability at the time of death does not establish
that the employee’s death was causally related to his or her federal employment.6
It is not necessary to provide a significant contribution of employment factors for the
purpose of establishing causal relationship.7
Once OWCP starts to procure a medical opinion, it must do a complete job.8 It has the
responsibility to obtain from its referral physician an evaluation that will resolve the issue
involved in the case.9
ANALYSIS
OWCP accepted that the employee sustained bilateral venous thrombosis, an injury to the
inferior vena cava and lateral popliteal nerve lesions as a result of extensive sitting while on
travel in the course of his federal employment. The employee had a preexisting injury to his
inferior vena cava as a result of a 1974 gunshot injury with a resulting history of pulmonary
emboli. OWCP paid the employee compensation for total disability until his death on
November 18, 2006. A December 1, 2006 death certificate provided the cause of death as a
myocardial infarction.
Appellant filed a claim for death benefits. On October 27, 2009 Dr. Jones, who had
treated the employee since January 1997, found that many of his health problems resulted from
his gunshot injury. He indicated that the gunshot wound caused bilateral venous thrombosis,
nerve damage and postphlebitis. Dr. Jones also discussed the employee’s history of sleep apnea
that required oxygen. He asserted that his death was more likely due to respiratory failure from a
pulmonary embolus or cardiac failure from hypoxemia and pulmonary hypertension than to a
heart condition.
In a report dated October 29, 2009, Dr. Nichols, another attending physician, related that
he treated the employee during his hospitalization in January 1997 for deep vein thrombosis in
both legs. He described his attempts to treat the employee for venous pooling and noted that his
condition steadily deteriorated. Dr. Nichols attributed the cause of death resulted to his bilateral
vena cava injury or from the treatment of his popliteal nerve lesions.

4

Viola Stanko (Charles Stanko), 56 ECAB 436 (2005).

5

L.R. (E.R.), 58 ECAB 369 (2007); Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

6

Susanne W. Underwood (Randall L. Underwood), 53 ECAB 139 (2001).

7

See Richard E. Simpson, 55 ECAB 490 (2004).

8

See Beth P.Chaput, 37 ECAB 158 (1985); William N. Saathoff, 8 ECAB 769 (1956).

9

See Melvin James, 55 ECAB 406 (2004); Mae Z. Hackett, 34 ECAB 1421 (1983).

5

OWCP referred the employee’s case record to Dr. Benrazavi for a second opinion
examination. Dr. Benrazavi reviewed the history of the employee’s accepted employment
injury, his preexisting gunshot wound to the inferior vena cava and his sleep apnea. He found
that the employee’s death was not likely due to a heart condition as he had no history of
treatment for a heart condition or coronary artery disease. Dr. Benrazavi related that the
employee had an extensive history of deep venous thrombosis that “came to light” after his
business trip in January 1997. He asserted that with the employee’s history of deep venous
thrombosis a pulmonary embolism was a probable cause of death. Dr. Benrazavi concluded that
it was more likely than not that a pulmonary embolism caused his death. He attributed the
pulmonary embolism to the deep venous thrombosis.
Dr. Benrazavi’s medical opinion is supportive of appellant’s claim that the employee died
as a result of his work injury. As noted, it is not necessary to prove a significant contribution of
employment factors to a condition for the purpose of establishing causal relationship. If the
medical evidence reveals that a work factor contributed in any way to the employee’s condition,
the condition is compensable.10 Dr. Benrazavi offered a detailed explanation of how the deep
venous thrombosis could cause a pulmonary embolism leading to hypoxemia, cardiac arrhythmia
and death. He did not, however, specifically address whether the deep venous thrombosis, which
he found more likely than not caused a pulmonary embolism and the employee’s death, was due
to the accepted employment injury or the 1974 gunshot injury. As noted, Dr. Jones attributed a
large portion of the employee’s problems to a prior history of a gunshot wound causing venous
thrombosis bilaterally.
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. Once OWCP undertakes to develop the medical evidence further, it has the
responsibility to do in a manner that will resolve the relevant issues in the case.11 The Board
finds that, although Dr. Benrazavi’s report insufficiently addressed the issue of causal
relationship, it raises an inference of causal relationship sufficient to require further
development. Accordingly, the Board finds that the case must be remanded to OWCP. On
remand, OWCP should request that Dr. Benrazavi submit a supplemental, clarifying report on
the issue of whether the employee’s death was due to deep venous thrombosis resulting from the
accepted work injury. Following this and any other development deemed necessary, OWCP
shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

10

See R.M., Docket No. 11-1701 (issued March 19, 2012); Arnold Gustafson, 41 ECAB 131 (1989).

11

See Melvin James, supra note 9.

6

ORDER
IT IS HEREBY ORDERED THAT the March 23, 2012 merit decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: March 28, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

